Citation Nr: 1703485	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  16-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for headaches, memory loss, concentration problems, and a bump on the head, to include as the residuals of a TBI.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2016; a statement of the case was issued in July 2016; and a substantive appeal was received in August 2016.   

The Veteran presented testimony at a Board hearing in October 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran's claim for headaches was originally denied in August 1989.  It was subsequently denied in September 1998, November 1998, and January 2014.  

In a February 2015 rating decision, the RO reopened the claim and then denied it.  In the July 2015 rating decision, the RO confirmed the previous denial.  Although the RO reopened the previous claim following several final decisions, the Board notes that new and material evidence is not needed.  Instead, the Board notes that in August 2014, the Official Log Book of the S.S. Exanthia was incorporated into the record.  Pursuant to 38 C.F.R. § 3.156(c)(2016), the VA will reconsider a previously denied claim (notwithstanding the provisions governing new and material evidence) if it receives service department records that existed, but were not incorporated into the record, at the time of the previous denial.  Consequently, the VA will reconsider the claim on a de novo basis.  

Additionally, the Board notes that for most of the appeal period, the Veteran has reported headaches only.  However, in his substantive appeal, he indicated that he suffered from additional residuals of his head injury.  At his Board hearing, he reported difficulty concentrating, memory loss, and a bump on his head.  As the Veteran is alleging that all of these symptoms are residuals of the same head injury, the Board has re-characterized the issue to include all alleged symptoms.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a neurologic examination in May 2015 it was recorded on a Disability Benefits Questionnaire for an Initial Evaluation of Residuals of Traumatic Brain Injury and was performed by a staff physician.  In an August 2016 VA Form 646, the Veteran's representative argued that given the complexity of the medical question at issue, the examination should have been conducted by a neurologist (rather than a staff physician).  Pursuant to VBA Compensation Service Policy Letter 21-16-03, initial TBI exams (when VA does not have a prior diagnosis) are to be conducted by one of four specialists -- a psychiatrist, physiatrist, neurosurgeon, or neurologist.  

Additionally, the Board notes that the May 2015 VA examiner stated that the Veteran did not report memory loss or difficulty with concentration.  Consequently, the examiner did not fully address these symptoms.  

Given that the Veteran's TBI examination was not conducted by a psychiatrist, physiatrist, neurosurgeon, or neurologist; and the Veteran is now reporting difficulties with memory and concentration, the Board finds that a new VA examination is warranted. 
   
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA initial TBI examination (conducted by one of four specialists -- a psychiatrist, physiatrist, neurosurgeon or neurologist) for the purpose of determining the nature and etiology of the Veteran's alleged residuals of a head injury (to include headaches, memory loss, difficulty concentrating, and a bump on his head).  The claims file is to be reviewed by the examiner in connection with the examination to become familiar with the pertinet medical history.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner is to provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to the head injury he sustained in May 1944.   

The examiner is advised that the Veteran is competent to report injuries and symptoms (to include continuity of symptoms since service) and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, review the expanded record and determine if the benefits sought can be granted.  If the issue remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



